Citation Nr: 1637953	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 prior to February 10, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claim.

The Board notes that during the pendency of this claim, the Veteran underwent VA examinations in April 2016 to determine the nature and severity of his service-connected posttraumatic stress disorder (PTSD) and his service-connected left ear hearing loss as well as the etiology of his claimed tinnitus.  In an April 2016 rating decision, the RO granted a 30 percent disability rating for the Veteran's service-connected PTSD effective January 7, 2011, and granted service connection for tinnitus with a ten percent disability rating effective February 10, 2010.  The RO continued the previous zero percent disability rating for the Veteran's service-connected left ear hearing loss.  The Veteran has not appealed the April 2016 rating decision and as such, these claims are not before the Board. 

The Board notes that the April 2016 examinations were submitted after the issuance of the February 2016 supplemental statement of the case (SSOC), and no waiver of agency of original jurisdiction (AOJ) review was received.  See 38 C.F.R. § 20.1304.  However, as will be discussed further, such records pertain to the period beginning February 10, 2010, which will be decided as a matter of law and are therefore irrelevant to the claim.  As such, no waiver of AOJ consideration of the newly received evidence is necessary.  Id. 

In November 2009, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating the National Veterans Legal Service Program as the Veteran's power of attorney (POA).  In December 2012, the Veteran submitted a new VA Form 21-22 appointing the Colorado Department of Veteran Affairs as his POA.  In February 2016, the Veteran submitted a new VA Form 21-22 appointing the Disabled American Veterans as his POA.  The Board recognizes this change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims processing system.


FINDINGS OF FACT

1.  For the period prior to February 10, 2010, the Veteran's non-compensable service-connected disabilities are not of such character as to clearly interfere with normal employability.

2.  For the period beginning February 10, 2010, there is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities, as the Veteran is in receipt of a compensable rating. 


CONCLUSIONS OF LAW

1.  For the period prior to February 10, 2010, the criteria for a 10 percent rating for multiple non-compensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2015).

2.  There is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities for the period on and after February 10, 2010,  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  
As an initial matter, the Board notes that the Veteran's claim for a 10 percent rating under 38 C.F.R. § 3.324 for the period beginning on February 10, 2010, will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

With respect to the Veteran's claim for a 10 percent rating under 38 C.F.R. § 3.324 prior to February 10, 2010, the Board concludes that VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA and private treatment records have been obtained and considered.  Neither the Veteran nor is representative identified any relevant, available treatment records that have not been obtained.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claim for a 10 percent rating under 38 C.F.R. § 3.324 or the underlying conditions for the period prior to February 10, 2010.  However, there is no objective medical evidence suggesting that his service connected conditions were of such character that they clearly interfered with normal employability.  Significantly, the Veteran has not provided any information suggesting that his service -connected disabilities interfered with unemployability or caused any difficulty engaging in or finding employment.  Further, a medical examination would not likely aid in substantiating a claim when the record does not already contain indication of such difficulties and is adequate to adjudicate the issue.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain the evidence necessary to substantiate the Veteran's claim.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, 6 Vet. App. at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Entitlement to a 10 percent rating under 38 C.F.R. § 3.324

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

Period prior to February 10, 2010

Post-service VA treatment records reflect the Veteran's complaints of mental health and hearing issues.  The records also reflect that the Veteran reported issues with alcohol and drug abuse.  Further the Veteran was incarcerated for a time after his discharge from service, however, prior to his incarceration and after his release, the Veteran reported that he worked for a temp agency and in construction.  See March 2007 Psychological Evaluation.  During the time period prior to February 10, 2010, service connection for PTSD and Left ear hearing loss had been established, and both were rated as noncompensable.  A private medical report dated in November 2007 shows that when his hearing loss was evaluated, the examiner determined that the Veteran did not appear to have any difficulty during a normal tone conversation when directed at him or faced away while speaking.  During the time period in question, the Veteran refused to be examined by VA.  A VA record dated in June of 2009 indicated that the Veteran refused an examination at a particular location and refused to call about a scheduled appointment.  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record. Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (citing 38 C.F.R. § 3.655 (a).

Here, the post-service treatment records do not reflect that the Veteran's noncompensable disabilities interfered with his employability.  The available medical records show that the Veteran held multiple jobs throughout the appeal period.  Therefore, the Board denies a 10 percent rating because his noncompensable service-connected disabilities did not interfere with his employability.

Period beginning on February 10, 2010

The provisions of 38 C.F.R. § 3.324  are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324  is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541   (1993).  In this regard, the April 2016 rating decision increased the disability rating for the Veteran's service-connected tinnitus to 10 percent, effective February 10, 2010.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324  is rendered moot for the period on and after February 10, 2010.  Accordingly, the claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


